PER CURIAM.
Appellee filed a motion to relinquish jurisdiction for purposes of correcting appel*776lant’s sentence under Yost v. State, 489 So.2d 131 (Fla. 5th DCA 1986), aff'd. 507 So.2d 1099, (Fla.1987). The only issue raised by appellant is controlled by Yost. Therefore, the motion for relinquishment of jurisdiction is denied. See Hope v. State, 513 So.2d 217 (Fla. 1st DCA 1987).
Accordingly, appellant’s sentence is vacated and this cause is remanded for resen-tencing.
MILLS, JOANOS and BARFIELD, JJ., concur.